On application for rehearing.
Spencer, J.
Appellee asks a rehearing on the grounds: 1st. That at the time plaintiff’s mortgage was taken on the lots, they were unimproved, that the buildings on which appellee claims his privilege for material furnished, were placed on the lots after plaintiff’s mortgage was granted. That therefore it is not true to say, in the sense of Art. 3274 C. C., that plaintiffs were “ creditors who have acquired a mortgage,” and that therefore plaintiffs cannot invoke appellee’s failure to record his lien on the day of the contract. That appellee asserts no right of privilege on the lots, but only on the buildings and that plaintiffs are not third persons, in the sense of the law, who have loaned their money on the strength of the improvements on the lots, and are therefore in no wise injured by appellee’s claim. Whilst there is much force in this view, still we do not see how we are to avoid the conclusion that plaintiffs come within the plain terms of Art. 3274.
All improvements put by the owner upon his land, become, by accession, a part of the soil, so that after a building is thus constructed, it is true to say that creditors, who before held mortgages •on the unimproved lots, “ have acquired mortgages ” on the buildings also. C. C. 3310. The buildings having become inseparably connected with, and part of the soil, have passed under the operation of the *21mortgage. The result of appellee’s argument is, that as against one holding a mortgage on unimproved property, no registry whatever is necessary to preserve the privilege of contractors and material when on buildings subsequently built. We cannot accept this conclusion. The law — the constitution declares that no privilege shall exist as against third persons, unless recorded. The law defines who are third persons. “ Third persons, with respect to a contract or judgment, are all who were not parties to it.” C. C., last Art., paragraph 32, speaking of the inscription of mortgages, Art. 3343 declares, “ By the words third persons used in the foregoing article, are to be understood all persons who are not parties to the act or to the judgment on which the mortgage is founded.” No subtlety or ingenuity of argument can take the plaintiffs out of the class known to the law as third persons; and however inequitable may be the results, where the law is clear, we must adhere to it.
2nd. Appellee further urges that in point of fact there was not in this case any day on which “ the contract” was “ entered into,” for the furnishing of the material, that it was delivered from day to day, in small quantities as ordered, and that it was impracticable and would have been destructive of all profit, for him to have had each dray receipt recorded as required by law.
If appellee saw proper to furnish materials for a building without a contract written or verbal to that effect, and if he saw proper to delay the recording of his affidavit as to the facts of the furnishing, from July, when the material was furnished, to 18th August, we do not see that he can attribute his losses to anything but his own negligence. Under the facts of this case, it can not be averred that appellee, in any sense, recorded the evidence of his privilege within the time required by law to preserve it against the plaintiffs.

Rehearing refused.